DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of prior-filed application US 13/820,928 as a CONTINUATION is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-11 of U.S. Patent No. 10,376,881 (‘881). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘881 recites elements not recited in the instant claims.  However, the instant claims use open claim language “comprising” and do not exclude the presence of additional elements.
‘881 recites an assay system comprising: 
a) a microfluidic cartridge (claim 1, a) comprising:

		a magnetic binding agent and a fluorescently labeled binding agent disposed within the channel wherein a) the magnetic binding agent comprises a first binding moiety coupled to a magnetic or paramagnetic particle, b) the fluorescently labeled binding agent comprises a second, different binding moiety coupled to a fluorescent label, and c) the first binding moiety and the second binding moiety bind an analyte to be detected so that, if analyte is present, the magnetic binding agent, the anlyte and the fluorescently labeled binding agent form a complex comprising the magnetic binding agent, the analyte and the fluorescently labeled binding agent (claim 1, a)ii)); 
		a sample inlet port for introducing the liquid sample into the cartridge (claim 1, a)iii));
		a port for allowing air to be vented from the microfluidic channel of the cartridge (claim 1, a)iv));
		wherein, prior to use in the system, the cartridge does not contain a wash liquid (claim 1, a)v));
	a reader device (claim 1, b), the reader device comprising:
		a receiving port for introducing the cartridge into the reader (claim 1, b)i));

		a pump configured to perform the air wash to remove sample liquid from the detection area so that the complexes are retained in an air environment within the detection area following the air wash (claim 1, b)iii)); and
		a detector configured to facilitate fluorescent detection of analyte present within the complexes in the air environment within the detection area (claim 1, b)iv)).
	‘881 does not specifically recite that the detection occurs following the air wash.  However, this limitation is drawn to a functional limitation of the device and does not impart any specific structural limitations on the system.  The system of ‘881 both performs an air wash, which creates an air environment, and performs detection in an air environment, and is therefore considered capable of detection following the air wash as recited in the instant claims.
	The limitations of claims 46-53 are recited in claims 2, and 5-11, respectively.

Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,881 (‘881) in view of Shah (US 2003/0040129). 
‘881 recites an assay system having a magnet that generates a magnetic field (claim 1), but fails to specifically recite the magnet being a permanent magnet.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use as the magnet in the system of ‘881, a permanent magnet as taught by Shah et al. because ‘881 is generic with respect to the magnet that can be incorporated into the system and one would be motivated to use the appropriate magnet for generating a magnetic field that attracts particles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The closest prior art is Shah (US 2003/0040129), which teaches an assay system for conducting an assay of a fluid sample, the assay system comprising:
a microfluidic cartridge (par. 55 and 113) comprising:
	a sandwich of three layers of substrate, wherein a middle layer of substrate is disposed between and adhered to a top layer of substrate and a bottom layer of substrate, the three layers of substrate together defining a microfluidic channels disposed therein (par. 113),
a magnetic binding agent and a fluorescently labeled binding agent disposed within the channel, wherein the magnetic binding agent comprises a first binding moiety coupled to a magnetic particle, the fluorescently labeled binding agent comprises a second, different binding moiety coupled to a fluorescent label and the first binding 
a sample inlet port for introducing the fluid sample into the cartridge, a port for allowing air to be vented from the cartridge and a fluid outlet sink for removing fluid from the channel, wherein prior to use in the system, the cartridge does not contain a wash liquid, but fail to teach a pump configured to perform an air wash to remove sample liquid from the detection area and a detector configured to facilitate fluorescent detection of complexes in an air environment.
Miller et al. (US 2012/0031773) teach a microfluidic cartridge having a bladder for an air wash that is inserted into a reader, the reader comprising receiving the cartridge, a magnet for generating a magnetic field to hold a magnetic binding agent during the air wash and during detection in an air environment and a detector.  Miller et al. teach the microfluidic cartridge having magnetic particles with binding agents and passing a magnetic particle, analyte and fluorescent label complex through air, but fail to teach a detector that facilitates fluorescent detection of an analyte in an air environment.
Campbell et al. (US 2008/0318798) teach a system comprising a complex between a magnetic particle and a cell, removing unbound material from the cells by washing with air and detecting autofluorescence in the cell after washing, which would necessarily occur in air.  Campbell et al. fail to teach the complex including a fluorescent label.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.